935 F.2d 1286Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tony LANZONE, Plaintiff-Appellant,v.FOLDES FINANCIAL SERVICES, INCORPORATED, United States ofAmerica, First Federal of South Carolina, GoldenStrip Mobile Homes, Mark Down MobileHomes, Defendants-Appellees.
No. 90-3131.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1991.Decided June 19, 1991.

Appeal from the United States District Court for the District of South Carolina, at Greenville.  Joe F. Anderson, Jr., District Judge.  (CA-90-4-6-17-K)
Tony Lanzone, appellant pro se.
David Darlington Armstrong, Greenville, S.C., Gary R. Allen, Chief, Curtis Clarence Pett, Tax Division, United States Department of Justice, Washington, D.C., James Bruce Jacobsen, Jacobsen & Associates, Mauldin, S.C., for appellees.
D.S.C.
Affirmed.
Before K.K. HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Tony Lanzone appeals from the district court's order adopting the recommendation of the magistrate judge to dismiss his petition to quash four summonses issued by the Internal Revenue Service and ordering that such summonses be enforced.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lanzone v. Foldes Financial Services, Inc., CA-90-4-6-17-K (D.S.C. July 6, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.